      Case 1:19-cr-00488-VSB Document 1 Filed 05/28/19 Page 1 of 4




Approved:   ~~~-=----
            KEDAR S. BHATIA
            Assistant United States Attorney

Before:     THE HONORABLE JAMES L. COTT
                                              91/[ .AAG 5
            United States Magistrate Ju,Ie
            Southern District of New

------------------------------------ X
                                       Yo1     ·iv~       ]_      08
UNITED STATES OF AMERICA                     SEALED COMPLAINT

                                             Violations of 18 U.S.C.
                  -v.-                       §§ 922 (g) (1) and 2

KEENAN CARROLL,                              COUNTY OF OFFENSE:
                                             BRONX
                   Defendant.

------------------------------------x
SOUTHERN DISTRICT OF NEW YORK, ss.:

          JASON LANDUSKY, being duly sworn, deposes and says
that he is a Detective with the New York Police Department
("NYPD"), and charges as follows:

                                COUNT ONE

          1.   On or about January 23,       2019, in the Southern
District of New York, KEENAN CARROLL,       the defendant, after
having been convicted in a court of a       crime punishable by
imprisonment for a term exceeding one       year, did possess in and
affecting commerce, a firearm, to wit,       a Glock, model 22 Gen 4,
.40 S&W caliber semi-automatic pistol,       which previously had been
shipped and transported in interstate       and foreign commerce, and
did so knowingly.

    (Title 18, United States Code, Sections 922(g) (1) and 2.)

          The bases for my knowledge and the foregoing charges
are, in part~ as follows:

          2.   I have been involved in the investigation of this
matter, and I base this affidavit on that experience, as well as
on my conversations with other law enforcement agents, and my
examination of various reports and records.  Because this
       Case 1:19-cr-00488-VSB Document 1 Filed 05/28/19 Page 2 of 4




affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          3.   In the course of this investigation, I have
spoken with the NYPD officer who arrested KEENAN CARROLL, the
defendant, on January 23, 2019 (nOfficer-1") and another officer
who was present at the scene of the arrest (nOfficer-2")
(together, the nNYPD Officers"). Based on my conversations with
the NYPD Officers, I have learned, in sum and substance, and
among other things, the following:

               a.    At approximately 1:00 a.m. on or about
January 23, 2019, the NYPD Officers heard a radio call on their
NYPD radio that said there was an incident involving individuals
fighting and breaking windows at or near 3553 Carlisle Place in
the Bronx, New York.

               b.   The NYPD Officers drove to the vicinity of
3553 Carlisle Place to investigate the incident.

               c.   When the NYPD Officers arrived at the scene,
they did not see any individuals fighting or breaking windows.
The NYPD Officers decided to investigate the scene near 3553
Carlisle Place to see if they could find any information about
the incident that had been described on the radio call.

               d.   Officer-1 observed two individuals in a
parked blue car (the nvehicle") in the vicinity of 3553 Carlisle
Place. One individual, later identified to be CARROLL, was
seated in the driver's seat and another individual was seated in
the front passenger's seat. When Officer-1 approached the
vehicle, he held up a flashlight and pointed it in the car.

               e.   Officer-1 observed the handle of a black
firearm in CARROLL's lap.  The firearm was partially hidden
under the individual's clothing but a portion of the firearm was
visible to Officer-1.

          4.   Based on my conversations with the NYPD Officers
and my review of video footage collected from body cameras on
Officer-1 and Officer-2, I have learned, in sum and substance,
and among other things, the following:



                                   2
      Case 1:19-cr-00488-VSB Document 1 Filed 05/28/19 Page 3 of 4




               a.   After seeing the firearm, Officer-1 called
for Officer-2 to come over to the Vehicle. When he arrived,
Officer-2 observed the firearm in the lap of KEENAN CARROLL, the
defendant, and collected the weapon from his lap.

               b.   After being arrested, CARROLL admitted to
officers that he had the firearm in his possession.

               c.   Referencing the firearm, CARROLL said
"that's me" and told officers that the firearm did not belong to
the other individual in the vehicle.

           5.  In the course of this investigation, I have
watched a video recording of a custodial interview of KEENAN
CARROLL, the defendant, on January 23, 2019, by a detective of
the NYPD (the "Detective"). Based on my review of the video, I
have learned, in sum and substance, and among other things, the
following:

               a.   CARROLL was advised of his Miranda rights
orally, orally waived those rights, and agreed to speak with the
Detective.

               b.   CARROLL admitted to possessing the firearm
that Officer-1 observed and Officer-2 recovered from CARROLL.

          6.   In the course of this investigation, I have
watched a video recording of a custodial interview of KEENAN
CARROLL, the defendant, on January 23, 2019, by an Assistant
District Attorney in the Bronx County District Attorney's Office
(the "ADA"). Based on my review of the video, I have learned,
in sum and substance, and among other things, the following:

               a.   CARROLL was advised of his Miranda rights
orally, orally waived those rights, and agreed to speak with the
ADA.

               b.   CARROLL admitted to possessing the firearm
that Officer-1 observed and Officer-2 recovered from CARROLL.

          7.   I have reviewed an NYPD Firearm Examination,
which identifies the firearm that was recovered from KEENAN
CARROLL, the defendant, as an operable Glock, model 22 Gen 4,
.40 S&W caliber semi-automatic pistol.

          8.   I have reviewed a NEXUS Firearms Report prepared
by the United States Department of Justice Bureau of Alcohol,
Tobacco, Firearms and Explosives, which confirmed that the

                                  3
       Case 1:19-cr-00488-VSB Document 1 Filed 05/28/19 Page 4 of 4




recovered firearm was manufactured outside of the State of New
York.

          9.   I have reviewed criminal history records
pertaining to KENNAN CARROLL, the defendant, which show that
CARROLL was convicted on or about June 12, 2012, in the Supreme
Court of New York, Bronx County, of attempted robbery in the
second degree, in violation of New York Penal Law§ 160.10, a
felony, which is punishable by imprisonment for a term exceeding
one year.

          WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of KEENAN CARROLL, the
defendant, and that he be arrested, and imprisoned or bailed, as
the case may be.




                                ~~
                                New York Police Department

Swo~n to before me this
Z~  daYi o May, 2019




                           JUDGE




                                   4
